DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 6 are objected to because of the following informalities:  
Claim 1 is objected to because the acronym “PET” in line 1 should be defined before it is used.
Claim 1 is objected to because the non-English character in line 16 should be removed.
Claim 1 is objected to because the period in line 18 should be replaced with a comma and the word “Taking,” following the period, should not be capitalized.
Claim 1 is objected to because the phrase “two separate dynamic PET imaging” in line 9 is grammatically incorrect. Examiner suggests amending the phrase to recite “two separate dynamic PET image acquisitions” (or otherwise amending the phrase to use proper grammar) and amending the rest of the claims as needed to provide proper antecedent basis. 
Claim 1 is objected to because the phrase “the dynamic PET images” in line 13 should be amended to recite “[[the]] dynamic PET images” in order to remove lack of antecedent basis for the claimed images. 

Claim 1 is objected to because the phrase “the dual-tracer. PET reconstruction model” in line 20 should be amended to recite “[[the]] a dual-tracer[[.]] PET reconstruction model.
Claim 1 is objected to because the word “and” should be inserted before the word “finally” in the second to last line.
Claim 1 is objected to because the terms “Tracer I” and “Tracer II” in the last line should not be capitalized.
Claim 3 is objected to because the article “the” is missing before the phrase “specific process” in line 1.
Claim 3 is objected to because the acronym “DBN” in line 3 should be defined before it is used.
Claim 3 is objected to because the semicolon in line 7 should be replaced with a comma.
Claim 3 is objected to because the acronym “DBN” is used inconsistently throughout the claim (see lines 10 - 12, which refer to the “deep belief network” instead of using the acronym “DBN”).  
Claim 3 is objected to because the term “above-mentioned” in line 11 is needlessly verbose and should be removed. 
Claim 3 is objected to because the term “a dual tracer PET reconstruction model” in the last line should be amended to recite “[[a]] the dual tracer PET reconstruction model.”
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons: 
It is unclear what is meant by “dual-tracer PET signals labelled with the same isotope” in lines 1 - 2. Those of ordinary skill in the art understand that tracers, rather than PET signals, may be labelled with isotopes. Examiner suggests amending lines 1 - 2 to recite a “deep belief network based  method of separating a mixture of  positron emission tomography (PET) signals from dual-tracers labelled with the same isotope, which comprises the following steps:”
It is unclear what is meant by the parenthetical phrase “(tracer I and tracer II)” in line 3. It is unclear if the claim attempts to define “the same isotope” 
There is insufficient antecedent basis for “the concentration distribution of the mixed dual tracers” in lines 6 - 7. No concentration or “mixed dual tracers” has been positively recited or implicitly required as resulting from the injecting step. It is thus unclear what the “dynamic coincidence counting sequence” must reflect. Examiner suggests amending the phrase to recite “[[the]] a concentration distribution of a mixture of the dual tracers”
There is insufficient antecedent basis for “the two sets of single tracers” in line 10. No ‘sets’ have been positively recited. It is unclear if this limitation attempts to refer to acquired respective images from the “two separate dynamic PET imaging.”  
There is insufficient antecedent basis for “the PET reconstruction algorithm” in line 13. No algorithm has been set forth that may be unambiguously referred to as “the” PET reconstruction algorithm. Examiner suggests amending the phrase to recite “[[the]] a PET reconstruction algorithm.” 
The term “enough dynamic PET image sequences” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the 
It is unclear what is meant by “inputting any TAC of Xdual in the test set into the PET reconstruction model one by one” in the third to last line. The word “any” suggests or at least reads on only inputting one TAC into the PET reconstruction model, whereas the phrase “one by one” requires input of multiple TACs into the PET reconstruction model. It is noted that applicant’s specification discloses “inputting every TAC of any Xdual into the PET reconstruction model one by one” ([0013], as published, emphasis added). Examiner therefore suggests amending the phrase to recite “inputting [[any]] every TAC of any Xdual in the test set into the PET reconstruction model one by one.”
	Claims 2 - 6 are rejected by virtue of dependency upon claim 1. 

Allowable Subject Matter
Claims 1 - 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

injecting two tracers, tracer I and tracer II, into biological tissue at the same time and performing dynamic PET imaging to obtain coincidence count vectors corresponding to different moments, and then forming a dynamic coincidence counting sequence reflecting the concentration distribution of the mixed dual tracers ([0011]); 
injecting individual tracer I and tracer II to the biological tissue sequentially and performing two separate dynamic PET imaging on the biological tissue respectively, obtaining coincidence counting vectors of the two sets of single tracers corresponding to different moments, and constituting the dynamic coincidence counting sequences that respectively reflect the distribution of tracer I and tracer II ([0012]);
using a PET reconstruction algorithm to reconstruct dynamic PET images corresponding to the dynamic coincidence counting sequences ([0013]); and
extracting the time activity curve (TAC) of each pixel from the dynamic PET image sequences, taking the TACs of the training set as the input sample, and the TACs of the corresponding dynamic PET images as the 

However, the two tracers of Huafeng et al. are not labelled with the same isotope. Moreover, the neural network of Huafeng et al. is not a deep belief network. Further, Huafeng et al. fail to show that steps 1 - 3 are repeated multiple times to generate dynamic PET image sequences that are divided into training sets and testing sets. Huafeng et al. further fails to show inputting TACs in the test set into the PET reconstruction model one by one, and outputting the TACs corresponding to XI and XII, and finally reconstructing the TACs to obtain dynamic PET images corresponding to tracer I and tracer II.
Rousso et al. (US 2008/0033291) disclose multi-dimensional image reconstruction and analysis for expert-system diagnosis. Rousso et al. teach two tracers labelled with the same isotope (“multi -tracer comparison and use of radiopharmaceuticals which include the same radioisotope attached to a different tracer,” [0244]; [0256]). 
However, neither Rousso et al. nor any other prior art of record teach or reasonably suggest the use of a deep belief network, trained using the multiple dynamic PET image sequences as recited in claim 1, to output and reconstruct TACs to obtain dynamic PET images corresponding to the two tracers labelled with the same isotope.
The subject matter of claim 1, and all claims therefrom, is therefore found allowable over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huafeng et al. (CN 107133997) and Rousso et al. (US 2008/0033291) are discussed above in the statement of reasons for the indication of allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793